Peters, J.
I cannot concur with the Chief Justice, though he relies on my opinion in Broome v. Beers, 6 Conn. ep 198., wnieh is as conclusive as any other argumentum ad hominem. In forming that opinion upon the question of jurisdiction, 1 followed implicitly the decisions of my predecessors, who were probably misled bv Powell’s abridgment of an anonymous case in 2 Chan. Ca. 244., which, according to Chancellor Kent, is “ so briefly and so loosely reported, as to be scarcely deserving of any consideration.” Kershaw v Thompson, 4 Johns. ( han. Rep. 616. This point was of minor consideration in Broome v. Beers ; and, of course, received less attention than the principal point in the case. I have since examined the subject. The consequence is a change of opinion. “ V1 ith respect to the relief that can he afforded here,” says Chancellor Kent, “ I take the rule to be, that a plaintiff who comes to a court of equity for relief against a judgment at law, or other legal security, on the gro md of usury, cannot be relieved, except upon the reasonable terms of paying to the defendant what is really and bona fule due to him On the other hand, if the party claiming under a ch usurious judgment, or other security, resorts to this court to rend.. r his claim available, and the defendant sets up and establishes the charge of usury, the court will decide according to the letter of the statute, and deny all assistance, and set aside every security and instrument whatsoever, infected with usury.” Fanning v. Dunham, 5 Johns. Chan Rep. 142. The same point was decided, by the supreme court of the United States, in De Butts v. Bacon & al. 6 Cranch 252., upon a bill to foreclose a mortgage, to which usury was pleaded. The court below decided the contract to be usurious, and decreed the mortgage to be void ; which was affirmed by the supreme court. 1 would, therefore, advise a new trial.